DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20120158061) in view of Bonutti (US 20060089646).
With respect to claim 1, Koch teaches a method for the treatment of spinal stenosis (see para. 4) comprising: cutting off a muscle origin or insertion from a spinous process (see fig. 6a-6e and note that this step must occur to perform the procedure); cutting off the spinous process at the transition from the spinous process to 

    PNG
    media_image1.png
    481
    628
    media_image1.png
    Greyscale

Koch does not appear to specifically teach placing a suture anchor within the spinous process.
Bonutti, also drawn to methods of spinal stenosis repair (see para. 141 below), teaches the securement of tissue (e.g. muscle) “on the way out” after the surgical procedure has been performed (see para. 141 below and also 13-15, 59) including placing a suture anchor (30) within the spinous process (106) (see figs. 4 and 12) in order to aid in the healing process by providing a fastener that will allow reconstruction/securement of tissue (muscle to bone) along the surgical pathway and thus, restore tissue function and stabilization at the operation site (see para. 13 below and also note para. 12).

    PNG
    media_image2.png
    381
    459
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    571
    525
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Koch to further include placing a suture anchor within the spinous process, in view of Bonutti, in order to aid in the healing process by providing a fastener that will allow reconstruction/securement of tissue (muscle to bone) along the surgical pathway and thus, restore tissue function and stabilization at the operation site.
As for claim 6, Koch, as modified by Bonutti, further teaches the method according to claim 1, wherein the spinal stenosis is a cervical spinal canal stenosis, thoracic spinal canal stenosis, lumbar spinal canal stenosis or wide spinal canal stenosis (see para. 2, 4).
As for claim 7, Koch, as modified by Bonutti, further teaches the method according to claim 1, wherein the origin or insertion of all muscles originating or inserting on one side of the spinous process are cut off (see fig. 6e, para. 79, 80 and note that this step must occur to access the operative site).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20120158061) and Bonutti (US 20060089646), as applied to claim 1, in view of Bonutti (US 20060089646).
As for claim 3, Koch does not appear to further teach the method according to claim 1, wherein the suture anchor comprises a material having thermoplastic properties and is anchored in a bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties.
However, Bonutti, also drawn to methods of spinal stenosis repair, further teaches wherein the suture anchor comprises a material having thermoplastic properties and is anchored in a bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties (see paras. 165 and 56 below and also referenced section of the incorporated reference listed in para. 56 below, for examples of this material and welding mechanism, also see para. 63) in order to provide improved securement of the suture anchor to the suture with known materials and techniques.

    PNG
    media_image4.png
    381
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    1053
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch, as modified by Bonutti, wherein the suture anchor comprises a material having thermoplastic properties and is anchored in a bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties, in further view of Bonutti, in order to provide improved securement of the suture anchor to the suture with known materials and techniques.
As for claim 8, Koch does not appear to explicitly state wherein the origin or insertion of at least one muscle selected from the group consisting of multifidi and rotatores, splenius capitis, splenius cervicis, semispinalis cervicis, semispinalis thoracis, and spinal erectors is cut off.
However, Bonutti, also drawn to methods of spinal stenosis repair, further teaches wherein the origin or insertion of at least one muscle selected from the group consisting of multifidi and rotatores, splenius capitis, splenius cervicis, semispinalis cervicis, semispinalis thoracis, and spinal erectors is cut off (see para. 141 below) in order to properly prepare the operative site an decompress the affected spinal canal.

    PNG
    media_image6.png
    568
    517
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch, as modified by Bonutti, to explicitly teach wherein the origin or insertion of at least one muscle selected from the group consisting of multifidi and rotatores, splenius capitis, splenius cervicis, semispinalis cervicis, semispinalis thoracis, and spinal erectors is cut off, in further view of Bonutti, in order to properly prepare the operative site an decompress the affected spinal canal.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20120158061) and Bonutti (US 20060089646), as applied to claim 1 above, in view of Aeschlimann (US 20040030341).
As for claim 4, Millhouse, as modified by Bonutti, does not appear to teach wherein the osteosynthesis of the spinous process is done using at least two anchors comprising a material having thermoplastic properties and wherein the anchors are each anchored in a respective bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties.
Aeschlimann, also drawn to bone plates (e.g. see fig. 19 and also figs. 3-4 below), teaches at least two anchors (7) comprising a material having thermoplastic properties (see para. 11) and are each anchored in a respective bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties (see para. 12, 26) in order to provide a stable anchor within the thin, cortical layer of bone.

    PNG
    media_image7.png
    551
    529
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch, as modified by Bonutti, wherein the osteosynthesis of the spinous process is done using at least two anchors comprising a material having thermoplastic properties and are anchored in a bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties, in view of Aeschlimann, in order to provide a stable anchor within the thin, cortical layer of bone.
As for claim 9, Koch, as modified by Bonutti, does not appear to explicitly teach wherein the suture anchor and the anchor used during osteosynthesis are implanted unicortical.
Aeschlimann, also drawn to bone plates (e.g. see figs. 3-4 above), teaches at least two anchors (7) and also suture anchors (7, 84) (see para. 100 and fig. 30) comprising a material having thermoplastic properties (see para. 11) and are anchored unicortical in a bone opening with aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties (see para. 12, 26) in order to provide stable anchoring within the thin, cortical layer of bone.

    PNG
    media_image8.png
    616
    515
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch, as modified Bonutti, wherein the suture anchor and the anchor used during osteosynthesis are implanted unicortical, in view of Aeschlimann, in order to provide a stable anchoring within the thin, cortical layer of bone.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20120158061)and Bonutti (US 20060089646), as applied to claim 1 above, in view of Voellmicke (US 20110106083).
As for claim 5, Koch, as modified by Bonutti, does not appear to further teach wherein the osteosynthesis of the spinous process is done using a plate fully made of a bio-degradable material.
Voellmicke, also drawn to laminoplasty implants (108) with plates (12) (see fig. 8), teaches a variety of alternate equivalent implant materials including titanium and biodegradable polymers (see para. 27 below) in order to provide the desired stabilization to the bony segment after alleviating spinal cord compression.

    PNG
    media_image9.png
    99
    526
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Koch, as modified by Bonutti, wherein the implant includes a plate such that the osteosynthesis of the spinous process is done using a plate fully made of a bio-degradable material, in view of Voellmicke in order to provide the desired stabilization to the bony segment after alleviating spinal cord compression.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including a method including positioning one suture anchor per lamina arcus vertebra of at least two immediately adjacent articulating vertebrae, wherein each suture anchor holds at least one suture with two open ends; and knotting together the open ends of the suture in a way that two parallel sutures run from a suture anchor on a first vertebra of the at least two immediately adjacent articulating vertebrae at corresponding locations within the lamina arcus vertebra, further comprising spinal fusion using rigid instrumentation as well, as set forth in claims 10-12 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 10-12 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The USC 112 second paragraph rejection made to claims 10-15 is withdrawn in view of the amendment entered on 2/5/2021.
Applicant’s arguments with respect to claim(s) 1, 3-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
 	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773